On Petition for Rehearing it is contended that the factual basis for described language employed in the original opinion is not sustained by the record or briefs filed in the case. The answer to this contention is the deductible inference obtained on an examination of the material allegations of Count three of the declaration; and stricken pleas two, three, four and five of the appellant. The charter power of the Town of *Page 788 
Palm Beach does not permit or authorize the use by one of its employees of one of its automobiles beyond the corporate limits of the town. Our study of the record fails to disclose the existence of such an ordinance adopted by the town. The maintenance of a bathing beach outside of the corporate limits of the City of St. Cloud was authorized by charter and alleged in the declaration. See Ide v. City of St. Cloud, 150 Fla. 806,8 So.2d 924.
We have given careful consideration to the several grounds of the petition for rehearing and hold that the petition should be and the same is hereby denied.
BUFORD, C. J., TERRELL and ADAMS, JJ., concur.